DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 July 2022 was filed after the mailing date of the Notice of Allowance on 26 May 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt is acknowledged of an Information Disclosure Statement, filed 28 July 2022, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Allowable Subject Matter
Claims 1-10 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the device for manufacturing a pouch containing a brewable material accommodated in a wrapping is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other structural limitations set forth in claim 1, are what make the subject matter of claim 1 allowable over the prior art:
“… a sealing station with two sealing jaws movable relative to one another for sealing the pouch in the wrapping placed in a U-shape around the pouch, wherein the sealing jaws are configured to form longitudinal seals lying opposite one another and a transverse seal extending transversely thereto on the wrapping, wherein at least one sealing jaw comprises first and second sealing jaw elements each configured to form one of the longitudinal seals and a segment of the transverse seal.”
The closest prior art teaches the use of sealing jaws which are able to form longitudinal seals lying opposite one another and a transverse seal extending transversely, but the prior art does not teach or suggest the structure in which at least one sealing jaw comprises first and second sealing jaw elements each configured to form one of the longitudinal seals and a segment of the transverse seal.
The prior art cited in the IDS filed on 28 July 2022 fails to teach or suggest sealing jaws which are able to form longitudinal seals lying opposite one another and a transverse seal extending transversely.  The prior art cited in the IDS filed on 28 July 2022 forms only one longitudinal seal, and does not form longitudinal seals lying opposite one another.  Additionally, the prior art cited in the IDS filed on 28 July 2022 does not teach or suggest the structure in which at least one sealing jaw comprises first and second sealing jaw elements each configured to form one of the longitudinal seals and a segment of the transverse seal.

Accordingly, the subject matter of independent claim 1 and the dependent claims 2-10 is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        1 August 2022